DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending; claims 6-10 are withdrawn without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements filed have been considered by the examiner.

	
Election/Restriction
Applicant’s election of Group I, Claims 1-5, in the reply filed on 01/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 6 is objected to because of the following informalities:  The status identifier should have been updated. See MPEP 714.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uwai et al., US 2016/0036041 A1.

Uwai teaches at [0037] specific examples of nickel metal composite oxide positive electrode material being e.g. LiNi0.5Mn0.3Co0.2O2 which teaches the claimed general formula for a lithium-metal composite oxide with points within the claimed range of the general formula when a=1, x=0.5, y=0.2, z=0.3, t=0, x + y + z + t = 1, and α = 0. See MPEP 2144.05 regarding Obviousness of Ranges.
Uwai teaches at [0032] SEM measurement techniques where observation means such as a scanning type electron microscope (SEM) is used and the average particle diameter is calculated for several to several tens of the particles that are observed within an observation range which is a well-known analytical instrument with observable images for analysis.
Uwai teaches at [0029]:
In the positive electrode active substance of the present invention, the secondary particles are formed by aggregation of the primary particles and pores are present between each primary particle in the secondary particles. The present invention is characterized in that the porosity in the secondary particles is larger on a center side than a surface side. Specifically, it is characterized in that the average porosity on the center side (inner side) of the half (R/2 [.mu.m]) of the particle radius R of D50 of the secondary particles is larger than the average porosity on the surface side (outer side) in the secondary particles. As the average porosity on the inner side of the secondary particles is larger than the average porosity on the surface side of the secondary particles, pores with suitable size are formed in the center part of the secondary particles without having over-densification of the primary particles. As such, the Li diffusion property can be enhanced in the secondary particles, in particular, in the center part. As a result, the secondary battery using this active substance can have suppressed capacity decrease caused by use for a long period of time. From this point of view, it is preferable that the average porosity on the center side (inner side) of the half (R/2 [.mu.m]) of the particle radius R of D50 of the secondary particles is 0.7 to 20%, preferably 5 to 20%, and more preferably 5 to 15%, in the secondary particles. Furthermore, it is preferable that the average porosity on the surface (outer side) of the half (R/2 [.mu.m]) of the particle radius R of D50 of the secondary particles is 10% or less, and preferably 0 to 5%, in the secondary particles. As described herein, the average porosity on the center side (inner side) indicates the area ratio of the pore part relative to the total area of the primary particle part and pore part on a cross-section on the center side (inner side) of the secondary particles. Similarly, the average porosity on the surface side (outer side) indicates the area ratio of the pore part relative to the total area of the primary particle part and pore part on a cross-section on the surface side (outer side) of the secondary particles.

Uwai teaches at [0029] that the average porosity on the center side is preferably 5-15%, which is the claimed first area where the range overlaps the claimed range of 5-50%.  Uwai teaches [0029] the average porosity on the surface side is preferably 0-5%, which is the claimed second area that is outside the first and having a range that overlaps the claimed range of up to 1.5%. See MPEP 2144.05 regarding Obviousness of Ranges.	
As to claim 2, Uwai teaches at [0029] that the average porosity on the center side is preferably 5-15%, which is the claimed first area where the range overlaps the claimed range of 5-20%.  
As to claim 3, Uwai teaches a tap density of 1.3-2.3, see abstract, table 1, [0126]-[0128], and figure 5, which is a range that overlaps the claimed range of at least 2.0 g/cm3 and up to 2.6 g/cm3. See MPEP 2144.05 regarding Obviousness of Ranges.	
As to claim 5, Uwai teaches a nonaqueous electrolyte secondary battery, see e.g. figure 1, comprising a positive electrode comprising the positive electrode active material for a nonaqueous electrolyte secondary battery according to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uwai et al., US 2016/0036041 A1 as applied to claim 1 above, and further in view of Cheon et al., US 2006/0093920 A1.
As to claim 4, Uwai does not teach D90-D10 distributions of the positive electrode active material.
Cheon teaches a positive electrode active material, see [0070], [0072], abstract, [0020], [0038], figure 2d, [0078]. Cheon teaches at table 1, example 3, that D90=15.38 D10=0.309 and D50=6.090, which D50 is an average particle diameter and is in the claimed range of 5 to 20 µm see also [0082]. Example 3 of Cheon [(D90-D10)/average particle diameter] calculates as [D90=15.38/D10=0.309]/D50=6.090 = 8.17 which is a point in the claimed range of at least 0.7. Cheon 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the positive electrode composite oxide having an average particle diameter and [(D90-D10)/average particle diameter] of Cheon for that of Uwai because Cheon teaches because the composite prepared has the largest specific surface area, it will have the best electrochemical reaction.

Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hiratsuka, US 2016/0254536 A1, teaches voids in a positive electrode active material, see [0032]-[0039].
Ryoshi teaches US 2014/0186710 A1 teaches at [0027] The positive electrode active material preferably has a specific surface area in a range from 0.3 to 2 m.sup.2/g, and also preferably has a deviation index [( D90-D10)/Mv] of particle size of 0.75 or less, which is calculated by using D90 and D10 in grain size distribution obtained by a laser diffraction/scattering method and the volume average particle size (Mv).
De Palma et al., US 2014/0175329 A1, teaches the obtained NMC hydroxide has a spherical shape and the average particle size as measured from laser granulometry is centered around D50=6.5 .mu.m ( D10=4.1 .mu.m, D90=10.2 .mu.m), see [0028]; this teaching is [d90/d10]/average particle size = 0.38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A. STUCKEY/              Examiner, Art Unit 1723